Case: 13-50871      Document: 00512650665         Page: 1    Date Filed: 06/03/2014




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 13-50871                             June 3, 2014
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ANTONIO MONJARAS-NEGRETE,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:13-CR-426-1


Before BENAVIDES, CLEMENT, and OWEN, Circuit Judges.
PER CURIAM: *
       Antonio Monjaras-Negrete appeals the within-guidelines, 41-month
sentence imposed for his guilty plea conviction of illegal reentry. He contends
that his sentence is substantively unreasonable and greater than necessary to
satisfy the 18 U.S.C. § 3553(a) factors.
       We review the substantive reasonableness of a sentence for an abuse of
discretion. Gall v. United States, 552 U.S. 38, 51 (2007). However, since


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 13-50871    Document: 00512650665     Page: 2   Date Filed: 06/03/2014


                                 No. 13-50871

Monjaras-Negrete did not object to the substantive reasonableness of the
sentence, we review his claim of error for plain error. See Puckett v. United
States, 556 U.S. 129, 135 (2009); United States v. Peltier, 505 F.3d 389, 390-92
(5th Cir. 2007).
      Monjaras-Negrete’s arguments fail to rebut the presumption of
reasonableness that we apply to his within-guidelines sentence. See United
States v. Cooks, 589 F.3d 173, 186 (5th Cir. 2009); United States v. Campos-
Maldonado, 531 F.3d 337, 338 (5th Cir. 2008). We have rejected the argument
that § 2L1.2’s double-counting of a prior conviction in the calculation of a
defendant’s offense level and criminal history score necessarily render a
sentence unreasonable. United States v. Duarte, 569 F.3d 528, 529-31 (5th Cir.
2009). We have also rejected substantive reasonableness challenges based on
the alleged lack of seriousness of illegal reentry. United States v. Juarez-
Duarte, 513 F.3d 204, 212 (5th Cir. 2008); United States v. Aguirre-Villa, 460
F.3d 681, 683 (5th Cir. 2006). The argument that his sentence was made
unreasonable because the government sought a sentence at the high end of his
properly calculated guideline range is devoid of merit.      In any event, the
district court sentenced Monjaras-Negrete at the lowest end of the guideline
range.
      There was no error, plain or otherwise, with respect to the substantive
reasonableness of the sentence.      The judgment of the district court is
AFFIRMED.




                                       2